Electronically Filed
                                                     Supreme Court
                                                     SCPR-XX-XXXXXXX
                                                     31-JUL-2020
                                                     08:52 AM



                          SCPR-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           IN RE CHRISTOPHER I.L. PARSONS, Petitioner.


                        ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson JJ.,
      and Intermediate Court of Appeals Chief Judge Ginoza,
                  assigned by reason of vacancy)

          Upon consideration of the petition to resign and

surrender his license to practice law in the State of Hawai#i,

filed by Christopher I.L. Parsons, pursuant to Rule 1.10 of the

Rules of the Supreme Court of the State of Hawai#i (RSCH), and

the affidavits submitted in support thereof, we conclude that

Petitioner Parsons has fully complied with the requirements of

RSCH Rule 1.10.   Therefore,

          IT IS HEREBY ORDERED that the petition is granted.

          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

that the Petitioner shall comply with the notice, affidavit, and

record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FURTHER ORDERED that the Petitioner may retain

his paper license as a memento, pursuant to RSCH Rule 1.10(b).

          IT IS FURTHER ORDERED that the Clerk shall remove the

name of Petitioner Christopher I.L. Parsons, attorney number

6525, from the roll of attorneys of the State of Hawai#i,

effective with the filing of this order.

          DATED:   Honolulu, Hawai#i, July 31, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Lisa M. Ginoza




                                 2